DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbi et al. (6,587,750) in view of Nowlin et al. (6,879,880).  Gerbi et al. disclose the invention substantially as claimed.  Gerbi et al. disclose, at least in figures 1-5, 7A-7C, and 12-13B and col. 7, line 35 to col. 9, line 44; col. 13, line 27 to col. 14 line 26; and col. 15 line 38 to col. 16, line 39; a surgical robotic system comprising: a robotic grasper(38) having two jaws (46a, 46b); a user interface device (UID, 50); and one or more processors (22) communicatively coupled to the UID and the robotic grasper and configured to: detect a directive to engage or re-engage a teleoperation mode in which the robotic grasper is controlled by user inputs received from the UID (I.e., according to col. 15 lines 38-42 and col. 16, lines 30-36, the processor is configured to detect touching of the UID and enable “an operative state” of the robotic grasper and the UID.); .
Gerbi et al. also disclose a method of re-engaging teleoperation for a surgical robotic system, the method comprising: detecting, by one or more processors (22) communicatively coupled to a user interface device (UID, 50) and a robotic grasper (38), a directive to re-engage teleoperation (i.e., a signal indicating contact of the handle of the UID, according to col. 16, lines 31-36); determining that the surgical robotic system is in a non-teleoperation mode (when the handle of the UID is not touched); executing, by the one or more processors, a state machine having a plurality of states; receiving a sequence of user actions through the UID that cause the state machine to transition between the plurality of states (I.e., after contact of the handle of the UID, the UID may effect movements of the grasper.); and engaging the surgical robotic system in 
Gerbi et al. further disclose a method for engaging teleoperation of a surgical robotic system, performed by the surgical robotic system, the method comprising:
detecting a directive (touching the handle of a UID, according to col. 15, lines 38-41) to engage a teleoperation mode (an operative state) in which a robotic grasper (38) having two jaws (46a, 46b) is controlled by user inputs received from a user input device (UID); determining that the surgical robotic system is in a non-teleoperation mode (when the handle of the UID is not touched); receiving a sequence of user actions through the UID (movements of the handle of the UID, according to co. 16, lines 30-36); and transitioning the surgical robotic system into teleoperation mode (the operative state); wherein the detecting the directive to engage or re-engage the teleoperation mode 
	However, Gerbi et al. do not explicitly disclose that the one or more processors are configured to determine that, as a result of the sequence of detected user actions the UID matches a jaw angle between the two jaws or a grip force affected by the two jaws of the robotic grasper; and transition the surgical robotic system into teleoperation mode, responsive to determination that the UID matches the jaw angle or the grip force; or that the one or more processors are responsive to determining that the state machine has reached a state corresponding to the UID matching a jaw angle or a grip force of .

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JULIAN W WOO/Primary Examiner, Art Unit 3771